Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 23, 2020

The Court of Appeals hereby passes the following order:

A19A1727. SABBATINI v. CARFAGNA.

      This Court granted Anna Sabbatini’s application for discretionary review of the
trial court's order dismissing the divorce action she filed against Andrea Carfagna.
After careful review of the appellate briefs and entire record in this case, we conclude
that the application for discretionary review was improvidently granted. The appeal
is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                   01/23/2020
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.